United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  January 27, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60143
                          Summary Calendar


CAIXIA GUAN,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S.
ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A95 534 250
                        --------------------

Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Caixia Guan, a native and citizen of the People’s Republic

of China, petitions the court for review of the Board of

Immigration’s (BIA) decision affirming the Immigration Judge’s

(IJ) final order of removal and denying Guan’s application for

asylum, withholding of removal, and relief under the Convention

Against Torture (CAT).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-60143
                                 -2-

     Guan has failed to brief the IJ’s determination that she is

ineligible for asylum, thus that claim is abandoned.    See

Rodriguez v. INS, 9 F.3d 408, 414 n.15 (5th Cir. 1993).

       Guan argues that the IJ abused his discretion my making

findings that were not supported by substantial evidence in the

record.   She contends that the IJ’s credibility findings were

arbitrary and that the IJ drew negative inferences that were not

supported by the record.

     [A] credibility determination may not be overturned unless

the record compels it.”    Lopez De Jesus v. INS, 312 F.3d 155, 161

(5th Cir. 2002); 8 U.S.C. § 1252(b)(4)(B).   However, adverse

credibility findings must be “supported by specific cogent

reasons.”   Gao v. Ashcroft, 299 F.3d 266, 276 (3d Cir. 2002).

The court “will not automatically yield to the IJ’s conclusions

when they are drawn from insufficient or incomplete evidence.”

Lin v. Ashcroft, 385 F.3d 748, 751 (7th Cir. 2004).

     Virtually all of the credibility findings and factual

conclusions of the IJ are not supported by the substantial

evidence in the record.    The findings reflect that the IJ did not

closely read Guan’s written statement and that he did not

consider the information in the country reports.   Although Guan

addressed details of her physical mistreatment in her testimony

that were not contained in her written statement, her testimony

was not inconsistent with the statement.   The IJ engaged in

unsupported speculation in reaching several of his conclusions.
                           No. 04-60143
                                -3-

     Because the majority of the IJ’s findings were not supported

by substantial evidence in the record, his conclusions regarding

the existence of Guan’s past persecution and the possibility of

her future persecution or torture if she is returned to China

cannot be affirmed.   See Gao, 299 F.3d at 279; Lin, 385 F.3d at

756-57.    The IJ should reconsider the credibility of Guan’s

testimony and written statement and the submitted country

reports.   The petition for review is GRANTED, and the case is

REMANDED to the BIA, with leave to further remand to the IJ for a

redetermination of Guan’s claims for withholding of removal and

withholding under CAT.

     PETITION FOR REVIEW GRANTED; CASE REMANDED TO THE BIA FOR

FURTHER CONSIDERATION.